

EXHIBIT 10.1
LUNA INNOVATIONS INCORPORATED
SENIOR MANAGEMENT INCENTIVE PLAN
FISCAL YEAR 2014
SENIOR MANAGEMENT INCENTIVE PLAN (CEO, CFO AND CSO)

Eligible Participants:
The initial participants are: Chief Executive Officer, Chief Financial Officer
and Chief Strategy Officer. Others may be added from time to time with prior
approval of the Chief Executive Officer or Compensation Committee, as
appropriate. The target percentage awards for the initial participants are 50%
of their respective annual base salaries as of December 31, 2014.
Metrics and Awards:
The 2014 Senior Management Incentive Plan (the “Senior Management Incentive
Plan”) is structured as a percentage of each participant’s annual salary for
2014 and is triggered only if the company achieves a strategic goal approved by
the Compensation Committee (the “Strategic Goal”) or achieves an adjusted
operating income (loss) exceeding $[***] for the year ending December 31, 2014.
If the bonus is based on the achievement of adjusted operating income (loss),
the amount of bonus will range from 10% to 150% of target, with 10%, 100% and
150% payable upon achievement of adjusted operating income (loss) levels of
$[***], [***] and [***], respectively. If the bonus is based on the achievement
of the Strategic Goal, the payout will range from 100% to 150% of target,
depending on the timing of achievement.
Payment:
Bonus awards under this plan will be paid annually following the approval of the
Compensation Committee and, if the bonus is payable based achievement of
adjusted operating income (loss), after the completion of an audit of the
company’s financial statements for the year ending December 31, 2014.




Confidential and Proprietary
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



